ORDER

PER CURIAM.
Conrad Schmitt appeals the judgment denying his Rule 29.15 motion. Schmitt’s claim that post-conviction counsel abandoned him is without merit. Counsel timely filed an amended motion, and Schmitt was granted an evidentiary hearing on several of the claims therein. The fact that the motion’s content was poor and failed to obtain relief does not amount to abandonment. See State v. Owsley, 959 S.W.2d 789, 799 (Mo. banc 1997). Schmitt’s claim of ineffective assistance of trial counsel was not preserved for review and is, nevertheless, also without merit.
The judgment of the motion court is based on findings of fact that are not clearly erroneous. No error of law appears. An extended opinion would have no precedential value. We affirm the judgment under Rule 84.16(b).